Title: To Thomas Jefferson from Madame de Tessé, 14 June 1801
From: Tessé, Madame de
To: Jefferson, Thomas


               
                  a Lumigné 25 prairéal an 9 14 juin
               
               j’aurois cru, Monsieur, manquer a la delicatesse dont vous offrés le modele dans votre obligeante lettre du 19 mars si je vous avois Rapellé mon souvenir entouré des crêpes de la Revolution et de tout ce que la foiblesse opprimée presente de penible et de Revoltant a la compassion d’une âme genereuse. aussitôt que je vous ai su a votre place et que je suis Rentrée a la mienne je vous ai adressé l’hommage d’un coeur sensible et Reconnoissant. mr. de La Fayette s’est chargé du soin de vous le faire parvenir. je jouissois déja depuis quelque temps du plaisir de parler de vous avec mr. Short qui a Retrouvé sa plus ancienne amie dans les mêmes habitudes et qui l’attache tous les jours davantage par son heureux naturel et son excellent esprit et vous pouvés vous souvenir quil me croioit digne de vivre en amerique—magnifique eloge d’une femme Françoise.
               on ne peut distinguer ce que souffre un homme public dans les convulsions qui agitent ou menacent seulement sa patrie. on sait seulement quil ne peut être heureux puisque l’agitation est opposee au bonheur et qu’une indifference absolue a la calomnie ne se Rencontre Guère dans une âme sensible a la Bienveillance. je nai donc pu juger votre situation pendant ces deux dernieres années, car je n’ai pas ete a portee de Lire le chapitre des compensations sans lequel on se meprend toujours dans l’estimation du bonheur ou du malheur d’autrui.
               un petit cercle d’idées appliquées a des occupations domestiques, et une âme trop foible pour supporter l’injustice sans un peu de Revolte, voilà ce que vous avés vu en moi, Monsieur, pendant mon exil et ce qui a merité votre compassion Lorsque la vie la plus simple et la plus Retirée n’a point empèché qu’on ne me persecute pour avoir manifesté des sentimens de justice, qu’on apelle Genereux ou insensés suivant qu’on se trouve plus ou moins eloigné de la veritable estimation des choses.
               on nous a contraints de quitter le plus beau païs de la nature, le climat le plus favorable a ma santé, la Suisse enfin, de traverser toute l’allemagne dans le terrible hyver de 1795 et d’aller chercher un azile aux bords de la Baltique. j’ai epuisé dans ce voyage le peu de forces qui me Restoient et mon âge dejà avancé s’est opposé a leur Rétablissement. tel est le côté deplorable de ma situation hors de France, mais si j’en considere un autre, je suis prête a Refuser la compassion et a me dire heureuse si lidée du bonheur pouvoit s’allier sans impieté avec ces temps desastreux.
               je ne manquois d’aucune des necessités de la vie, le gout de la campagne Raproche des hommes qui vivent de leur travail ou d’un mince Revenu. j’etois plus instruite dans l’economie domestique que la plus-part de mes semblables. j’étois mieux preparée a en user parceque mon coeur avoit sacrifié a la Revolution avant dêtre Depouillé par elle. j’oubliai les sassafras et les magnolias pour les carottes et les oignons. il ne me fut pas plus difficile de braver l’ardeur du soleil pour inspecter mes vignerons que pour abriter vos arbres du nord de l’amerique et je trouvai ainsi une occupation de mon gout d’autant plus interessante pour moi quelle m’aidoit a faire vivre plus commodement ceux qui m’environnoient.
               je pourrois me dire avec quelque Raison plus a plaindre aujourd’huy. je n’ai pu trouver jusqu’ici d’habitation champêtre qui convienne a mon gout, a mon âge et a mes facultés. tout est vendu et presqu’entierement detruit. ce qui reste de châville passé en d’autres mains me suffiroit encor neanmoins. mais je le vois sans Regret. je ne pourrois l’habiter sans melancolie. je dois donc m’en eloigner.
               je ne Renonce pas a planter a semer même si je puis habiter a une distance de Paris qui permette d’esperer quelque profit d’une pepiniere, car mon etablessement doit être dirégé vers l’utilité d’autrui pour exciter mon interêt. mon projet est donc de chercher en amerique une personne qui puisse m’envoier tous les ans non pas une caisse de graines assorties, mais une Livre de graines de Tulipiers, celles du cedre Rouge, du baumier de Gilead dans la même proportïon, de vos noix les plus Rustiques de vos beaux cornouillers &c &c. toutes les pepinieres ont ete detruites dans la Revolution.
               il est temps de finir. je sens même que l’interêt trop flatteur dont vous m’avés adressé le temoignage m’a entrainée trop loin dans le compte que je vous ai Rendu, Monsieur, de celle qui sera toute sa vie penetrée pour vous de la plus profonde estime et du plus sincere attachement
               Noailles Tessé
               
                  mon mari qui n’a pas cessé un instant de partager mon sort et mes affections partage mon extrême Reconnoissance et vous supplie d’agreer son Respectueux attachement.
               
             
               editors’ translation
               
                  At Lumigné, 25th Prairéal Year 9, 14 June
               
               I should have felt, Sir, that I was lacking in that elegance of which you present the model in your kind letter of March 19th if I had presented myself to your memory surrounded by the mourning veils of the Revolution and everything painful and revolting that oppressed weakness may show to the compassion of a noble soul. As soon as I knew you were in your place and I had returned to mine, I addressed to you the tribute of a sensitive and grateful heart. Monsieur de Lafayette took on the responsibility of transmitting it to you. I had already been enjoying the pleasure of speaking about you with Mr. Short, who found once more his oldest friend with the same habits and who endears himself to her with his cheerful character and his excellent wit, and you may remember that he thought me worthy to live in America, splendid praise for a Frenchwoman.
               One cannot discern what a man in public life suffers in the convulsions that upset, or merely threaten his fatherland. One knows only that he cannot be happy since unrest is the opposite of happiness, and that an absolute indifference to calumny is rarely found in a soul sensitive to kindness. I have not been able to judge your situation during these last two years, for I have not had the capacity to read the chapter of the rewards, without which one is always mistaken in estimating the happiness or unhappiness of another.
               A small range of ideas applied to domestic occupations, and a soul too weak to withstand injustice without being somewhat incensed, that is what you saw in me, Sir, during my exile, and which was deserving of your compassion, when the simplest and most withdrawn life did not prevent my being persecuted for having manifested feelings of justice, which are called noble or mad, depending on one’s proximity to, or distance from, a true evaluation of things.
               We were forced to leave the most beautiful country in nature, the most favorable climate for my health, Switzerland in sum, to cross through all of Germany during the terrible winter of 1795, and to seek out a refuge on the shores of the Baltic. I exhausted on those travels the little strength I had left, and my already advanced age was opposed to its recovery. Such is the appalling side of my situation outside of France, but if I consider another side, I am ready to refuse compassion and to say that I am happy, if the idea of happiness could, without impiety, be linked with these disastrous times.
               I was lacking none of the necessities of life; the taste of the country brings together men who live by their labor or on a slender income. I was more learned in domestic economy than the majority of my kind. I was better prepared to make use of it, because my heart had made sacrifice to the Revolution before being stripped by it. I put out of my mind the sassafras and magnolia trees in favor of carrots and onions. It was no more difficult for me to stand up to the heat of the sun to inspect my vineyards than to shelter your trees from North America, and I thus found an occupation even more interesting to my taste in that it helped me to make those around me live more comfortably.
               I could say with some reason that I am more to be pitied today. I have until now been unable to find a country home that suits my taste, my age, and my faculties. Everything is sold and almost entirely destroyed. What remains of Chaville, which has gone into other hands, would nevertheless be sufficient for me. But I see it without regret. I could not live there without melancholy. I must therefore remove myself from it.
               I do not give up planting and even sowing if I can live at a distance from Paris that would permit me to hope for some profit from a nursery, for my establishment must be directed towards the utility of others in order to arouse my interest. My plan, then, is to find a person in America who can send me every year not just a case of assorted seed, but a pound of seeds of tulip trees, of red cedar, of balm of Gilead in the same proportion, some of your most rustic walnuts, some of your beautiful dogwoods, etc., etc. All of the nurseries were destroyed in the Revolution.
               It is time to finish. I even feel that the evidence of the too flattering interest that you showed me has carried me away too far in the account I have drawn up for you, Sir, concerning the one who will be all her life imbued with the deepest esteem and the most sincere affection for you.
               
                  
                     Noailles Tessé
                  
               
               
                  My husband, who has not ceased for a moment to share my fate and my affections, shares my extreme gratefulness, and begs you to accept his respectful fondness.
               
            